ORIGINAL                                          09/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                        PR 22-0004
                                                                         hiLLD
                                                                          SEP 2 0 2022
                                                                        Bowen GreenvvooO
                                                                      Clerk of Supreme Court
                                                                         State of Montana
 IN RE THE PETITION OF
                                                                     ORDER
 KIRSI LUTHER




       Kirsi Luther has petitioned this Court for admission to active status in the State Bar
of Montana after having been on inactive status since October 2019.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner has shown that Petitioner's occupation
during inactive status is sufficient to warrant admission to active status without being
required to make up continuing legal education requirements for the time Petitioner was
on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED thisAfday of September 2022.

                                                  For the Court,